231 F.2d 439
Neil FINN, doing business as N. A. Finn Co., etc., Plaintiff-Appellant,v.F. C. ATLETWED, Defendant-Appellee.
No. 12514.
United States Court of Appeals Sixth Circuit.
February 27, 1956.

Love, Snyder & Lewis, Detroit, Mich., for appellant.
Joseph W. Louisell, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case arises out of a written contract for the purchase and sale of a crane and equipment used in earth removal and road construction. Appellee, the purchaser, claimed that the written contract was induced by misrepresentation, and that, when he secured delivery of the machinery, its hidden defects which could not be perceived upon a fair and reasonable examination justified his reliance upon an implied warranty that it was reasonably fit for the purpose for which it was required, and which was made known to the seller at the time of purchase. The purchaser paid $29,000 on the purchase price of $31,850. In order to protect himself against the alleged damages he claimed to have suffered as a result of the misrepresentation, the purchaser, admittedly, removed from the seller's premises certain additional equipment and converted it to his own use. The seller sued for the balance of the purchase price and for damages for the conversion; and the purchaser filed counterclaim for damages resulting from the claimed fraudulent misrepresentation. The issues were largely factual, depending upon the resolution by the jury of the conflicting testimony of the parties and the determination of the amount of damages suffered by one or either of the parties in the foregoing transactions. The legal principles governing the case were few and simple. Upon an examination of the record and a consideration of the arguments of the parties, as set forth in their briefs; and it appearing that there was no reversible error in the charge of the district court to the jury or in the proceedings on the trial of the case; and it further appearing that the verdict was sustained by the evidence, the judgment of the district court is, accordingly, affirmed.